Citation Nr: 9927030	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-09 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had recognized guerrilla service from January 1, 
1945 to March 15, 1945, as has been certified by the U.S. 
Army Reserve Personnel Center in November 1953, October 1967, 
and August 1990.



The current appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs Regional 
Office, Manila, Philippines.  The RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for pulmonary tuberculosis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The Board determined that new and material evidence had 
not been submitted to reopen a previously denied claim of 
entitlement to service connection for pulmonary tuberculosis 
when it issued a decision in January 1993.

2.  The evidence submitted since the January 1993 
determination of the Board does not bear directly and 
substantially upon the issue, and by itself or in connection 
with the evidence previously of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.


CONCLUSION OF LAW

Evidence submitted since the January 1993 determination 
wherein the Board denied the claim of entitlement to service 
connection for pulmonary tuberculosis is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110 
(West 1991);  38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days or more during a period of war 
and pulmonary tuberculosis becomes manifest to a degree of 10 
percent or more within 3 years from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1998).

X-ray evidence alone may be adequate for grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370(a) (1998).

Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3 year presumptive 
period provided by § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(1) (1998).

The active service of members of the irregular forces 
"guerrilla" will be the period certified by the service 
department.  38 C.F.R. § 3.9 (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.




New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The United States Court of Appeals for Veterans Claims 
(Court) noted in Elkins and Winters v. West, 12 Vet. App. 203 
(1999) that by the ruling in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Federal Court "effectively decoupled" 
the determinations of new and material evidence and well 
groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999);  Winters v. West, 12 Vet. App. 203 (1999).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Factual Background

The evidence which was of record prior to the January 1993 
determination wherein the Board found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for pulmonary tuberculosis 
is briefly summarized below.

The record showed that the RO had requested the veteran's 
service medical records on two previous occasions; however, 
no service medical records could be located.

While the veteran had contended and submitted documentation 
from the General Headquarters of the Armed Forces of the 
Philippines, the U.S. Army Reserve Personnel Center certified 
on three separate occasions that the veteran only had 
recognized guerrilla service from January 1, 1945 to March 
15, 1945.

The medical documentation of record consisted of physical 
examination reports showing the lungs were normal with no 
evidence of pulmonary tuberculosis.  A February 1946 
affidavit for Philippine Army Personnel signed by the veteran 
was negative for a history of pulmonary tuberculosis for 
wounds and illnesses incurred from December 1941 to date of 
return to military control.  Also of record was a private 
hospital diagnosis of pulmonary tuberculosis, minimal, 
inactive, in March 1946.  A September 1947 radiographic study 
showed chronic pulmonary tuberculosis, fibro-caseous, 
minimal, active, upper lobe, bilateral.  A June 1950 record 
from a private physician showed the veteran needed treatment 
for pulmonary tuberculosis.

An affidavit from a comrade noted the veteran had been 
hospitalized for pulmonary tuberculosis in March 1946.  
Additional lay statements note that the veteran was refused 
employment in August 1947 because he was suffering from 
pulmonary tuberculosis.  A statement from a private physician 
identifies himself as the family doctor since 1946 and notes 
the veteran suffering from chest pains due to pulmonary 
tuberculosis beginning in September 1947.  

In December 1953 the RO denied entitlement to service 
connection for pulmonary tuberculosis.  The RO noted that 
such disorder was not shown in service, and in view of the 
fact that the veteran had only 74 days of active duty, the 
presumptive provisions for service connection were not 
applicable.

The veteran provided testimony before RO personnel in January 
1991.  The veteran essentially referenced evidence he had 
submitted in support of his claim, and contended that he had 
the requisite service to afford him application of the 
presumptive provisions for a grant of service connection for 
pulmonary tuberculosis.

Evidence associated with the claims file subsequent to the 
January 1993 determination wherein the Board determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim of service connection for 
pulmonary tuberculosis is reported below.

The veteran submitted additional private medical 
documentation dated during the 1990's including references to 
pulmonary tuberculosis.

The veteran provided testimony before a hearing officer at 
the RO in June 1998.  He argued that he should be service-
connected for pulmonary tuberculosis, and reiterated his 
references to previously submitted medical documentation of 
post service treatment for pulmonary tuberculosis.  The 
appellant referenced documentation referable to his military 
service from Philippine authorities wherein it was his belief 
that he had the requisite service for a grant of service 
connection for pulmonary tuberculosis on a presumptive basis.  

Additional statements of the veteran on file reiterate his 
belief that he has the requisite service for a presumptive 
grant of service connection for pulmonary tuberculosis.

Analysis

The veteran seeks to reopen his claim for service connection 
for pulmonary tuberculosis, which the Board denied in January 
1993, when it determined that new and material evidence had 
not been submitted to reopen the claim.  When a claim is 
finally denied by the Board, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7104(b);  38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and not merely cumulative of 
evidence previously of record.

A review of the Board's findings of fact in the January 1993 
decision shows that it found the veteran had less than 90 
days of verified active duty, pulmonary tuberculosis in 
service had not been shown by x-ray or any other clinical 
evidence, and that there was no clinical evidence of 
pulmonary tuberculosis of record until one year after 
service.  The Board also noted that the veteran's less than 
90 days of active service had been verified by the U.S. Army 
Personnel Reserve Center on three separate occasions 
(November 1953, October 1967, and August 1990).  The Board 
also noted that nowhere in the medical evidence submitted by 
the veteran was there a finding of onset of pulmonary 
tuberculosis during the veteran's less than 90 days of active 
service.  


In the case at hand, the Board notes that the veteran has not 
submitted new and material evidence to reopen the previously 
denied claim of entitlement to service connection for 
pulmonary tuberculosis.  In this regard, the evidence 
submitted by the veteran consists of hearing testimony and 
medical documentation referable to his treatment during the 
1990's.  

While the testimony and additional medical documentation is 
new to the extent that it was not previously of record, it is 
not material to the claim because none of it links the 
veteran's post service reported pulmonary tuberculosis to his 
period of active service.  

The Court has held that additional evidence, which consists 
of records of post service treatment that do not indicate in 
any way that a condition is service-connected, is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  In his 
testimony the veteran essentially testified that he was 
diagnosed with pulmonary tuberculosis when he was examined 
for separation from service in 1946.  

The crux of the veteran's argument has been, as it was prior 
to the previous Board denial, is that he has a longer period 
of service than is actually recognized by VA.  The Board must 
reiterate that it is bound by the determination of his length 
of service for a member of the guerrilla forces by the U.S. 
Army Personnel Reserve Center.  38 C.F.R. § 3.9.  That 
department certified the veteran's recognized guerrilla 
service as from January 1, 1945 to March 15, 1945, on three 
separate occasions.

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.


As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for pulmonary tuberculosis, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

